135 F.3d 764
Evetta Dennis, Thomas Dennis, Patricia Williams, DarleneSmith, Ruth Ann Cast, Estella Vickv.Communication Machinery Corporation, a/k/a CMC and/or CMCRockwell, as Successor to and/or d/b/a CommunicationMachinery Research Corporation, CMC Acquisition Corp.,Unisys Corporation, Pertec Computer Corporation, ScanOptics, Inc., Sperry Rand Corporation; Unisys Corporation,Pertec Computer Corporation v. Pertec Computer Corporation, Pertec
NO. 96-5843
United States Court of Appeals,Third Circuit.
Dec 10, 1997

Appeal From:  D.N.J. ,No.905073 ,
Fisher, J.,

927 F. Supp. 156

1
Affirmed.